Case:19-03276-swd
Case: 19-03276-swd Doc
                   Claim
                       #:43-5
                         # 5-1 Filed:
                                 Filed08/03/2020
                                       08/28/19 Page
                                                 Page51ofof12
                                                            7
Case:19-03276-swd
Case: 19-03276-swd Doc
                   Claim
                       #:43-5
                         # 5-1 Filed:
                                 Filed08/03/2020
                                       08/28/19 Page
                                                 Page62ofof12
                                                            7
Case:19-03276-swd
Case: 19-03276-swd Doc
                   Claim
                       #:43-5
                         # 5-1 Filed:
                                 Filed08/03/2020
                                       08/28/19 Page
                                                 Page73ofof12
                                                            7
Case:19-03276-swd
Case: 19-03276-swd Doc
                   Claim
                       #:43-5
                         # 5-1 Filed:
                                 Filed08/03/2020
                                       08/28/19 Page
                                                 Page84ofof12
                                                            7
Case:19-03276-swd
Case: 19-03276-swd Doc
                   Claim
                       #:43-5
                         # 5-1 Filed:
                                 Filed08/03/2020
                                       08/28/19 Page
                                                 Page95ofof12
                                                            7
Case:
Case:19-03276-swd
      19-03276-swd   Doc
                     Claim
                         #:43-5
                           # 5-1 Filed:
                                  Filed08/03/2020
                                        08/28/19 Page
                                                  Page126of
                                                          of12
                                                             7
Case:19-03276-swd   Doc #:43-5 Filed: 08/03/2020   Page 7 of 7
